OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO, SEÑOR WOLF.
En frecuentes opiniones esta corte ha declarado que un hijo natural adquiere un estado legal en dos formas, ya por *579un acto voluntario por parte del padre hecho constar en una escritura, testamento u otro documento público o acto so-lemne, o mediante sentencia de una corte ordenando que se haga tal reconocimiento por el padre del hijo, o por sus he-rederos en caso de que el padre haya fallecido.
En este caso la teoría de la peticionaria y de la corte inferior, así como de este tribunal, era que la hija en cues-tión había adquirido el status legal y voluntario de hija natural y que por ello era innecesario establecer una acción para obligar a hacerse el reconocimiento. La consecuencia necesaria de la opinión de esta corte es que ha habido y existe un reconocimiento solemne de la supuesta hija natural.
El artículo 675 del Código Civil dispone lo siguiente:
“El acto por el cual una persona dispone para después de su muerte de todos sus bienes, o de parte de ellos, se llama testamento.”
El acto solamente ha de tener efecto a la muerte de la persona que lo ejecuta. De esto parece deducirse concluyen-temente que el acto no tiene efecto alguno hasta que ocurra la muerte..
Pero dice la opinión de la mayoría que por virtud del artículo 731 del Código Civil el reconocimiento no pierde su fuerza legal aunque se revoque el testamento en el cual se hizo. En vista de este precepto la corte, según parece, llega a la conclusión de que un reconocimiento hecho en tes-tamento es eficaz inmediatamente. No se expresan las pre-misas intermediarias y la corte necesariamente sostiene tam-bién que puede recurrirse asimismo a un procedimiento ad-jetivo, qua mandamus, con el fin de hacer que un notario presente determinada cláusula de un testamento que está bajo su custodia. No encuentro en ninguna parte nada que ex-prese que un reconocimiento hecho en un documento cuyo objeto es que sea un testamento, sea eficaz inmediatamente. El capítulo en el cual aparece dicho artículo 731, se refiere *580únicamente a la revocación e ineficacia de los testamentos. Del hecho de qne la revocación de nn testamento no afecte al reconocimiento no se deduce qne se cambie la naturaleza del “acto” mencionado en el artículo 675. Permanece allí in-mutable hasta qne la Legislatura decrete otra cosa, como nn acto qne ha de ser eficaz a la muerte del testador. La revocación no podría acelerar el acto si éste únicamente ha de tener efecto a la muerte del testador. La revocación de un testamento no es equivalente a la muerte del testador.
Pueden hacei'se escritos para convertirse luego en escri-turas, pero únicamente se convierten en tales escrituras al ser entregados. De igual modo puede hacerse un documentó o escrito para convertirse en testamento de determinada persona, pero solamente llega a ser tal testamento con motivo de su muerte.
No trato de decir ahora que este escrito no podía servirle al hijo natural para obtener un reconocimiento, pero sostengo que no existe testamento y, por tanto, ningún acto solemne hasta la muerte del testador. Antes de llegar ese momento el documento permanece en suspenso y no figura como do-cumento solemne.
Alguien podría pensar que realmente estamos tratando de un testamento revocado. Tal no es el caso. El supuesto otorgante del testamento, del acto definido en el artículo 675 que ha de surtir efecto al ocurrir la muerte, no ha revocado su testamento. Todavía se presume que es un testamento cuyo objeto es que surta efectos a la muerte de Manuel Font y Jiménez. El artículo 731 es aplicable solamente a los tes-tamentos revocados.
El supuesto testador no ha fallecido. No se trata aquí de un testamento que se encuentra en el protocolo de un notario y que adquiere la fuerza de documento público por razón del fallecimiento. Sólo en ese momento es que tiene aplicación el artículo 731 para proteger al hijo natural. El *581testamento, aun cuando haya sido revocado, ha de tener efecto en cnanto a nn reconocimiento como si jamás hubiera sido revocado. La cláusula o cláusulas de reconocimiento n otras análogas surtirán el mismo efecto que las que tendrán las disposiciones de un testamento que no ha sido revocado, y nada más. Estas disposiciones solamente surten efecto al ocurrir la muerte. Un hijo natural puede ser reconocido por documento público, pero un documento no es un documento público meramente porque un notario dé fe del mismo. El documento tiene que ser un acto humano lo mismo que una escritura o testamento. Si un notario certifica que se recitó ante él una poesía, la recitación no es un acto para la ley y, por tanto, no es un documento público. Un testamento se conoce por tal al ocurrir el fallecimiento, por tanto, de nuevo insisto en que no puede haber documento público ni recono-cimiento por testamento hasta que teng'a lug’ar el fallecimiento,
Supongamos, sin embargo, que el testamento surta efecto antes de la muerte para los fines de un reconocimiento, a pesar de esto, el testamento tendrá que ser examinado para ver si se otorgó de acuerdo con las formalidades de la ley, o si es en cambio ineficaz como testamento. El acto de dar fe del notario ante los testigos y demás formalidades ha de hacerse constar. En el presente caso se exige que el notarin transcriba una. cláusula cuya transcripción por sí sola no muestra las debidas' formalidades. En otras palabras, se exige el notario que transcriba una cláusula sin'demostrarse antes que la cláusula es tal acto solemne que confiere al hijo el status.
Creemos que la peticionaria debió haber tenido alguna idea de esto, pues ella solicitó una copia del testamento mismo, pero la corte inferior, según parece, creyó que no tendría ella derecho a conocer el contenido de los demás particulares del testamento y circunscribió, por tanto, su mandamus a la copia de la cláusula en que se reconoce a la hija.
*582Esta decisión dice además que las cortes tienen facultad para obligar a nn notario a leer un testamento, a buscar su contenido y sacar de él la cláusula en que se supone o alega que se reconoce al hijo natural. Es bien sabido que el no-tario que redacta un testamento no siempre es el guardián del protocolo, pero aun cuando lo sea, no existe presunción de - que él conoce el contenido del testamento. De acuerdo con la ley, artículo 25 de la Ley Notarial como quedó en-mendada, solamente se exige al notario el acto mecánico de hacer copias. No se le impone el deber de extraer de un testamento una cláusula la cual puede suponerse que favo-rece a persona determinada. Este no es el aspecto más im-portante del caso pero es quizás el más claro puesto que la Ley de Mandamus existe solamente para obligar al cumpli-miento de un deber. El notario no tiene obligación alguna de hacer una elección, lo que envuelve cierto ejercicio del en-tendimiento y discreción.
Supongamos que la cláusula en el testamento diga como frecuentemente sucede: “Confiero a mi hijo Juan cierta pro-piedad (especificándola).” Si el hijo que se menciona es un hijo natural, sería particularmente eficaz como un reco-nocimiento, pero que el hijo es natural u otros particulares relativos a su identificación tendría que hacerlos el notario. El notario tendría que considerar la suficiencia de la cláu-sula así como de la identificación del hijo. .
El testamento es un acto personal. El acto que se exige al notario es personal. La Ley de Mandamus es de poca aplicación bajo tales circunstancias.
Además en este caso de mandamus en particular existe el hecho de que no es la hija la que solicita la copia de la escritura notarial. Es la madre de la hija la que la exige por virtud de la patria potestad que tiene sobre ella. Si ella hubiera establecido esta acción a nombre de la hija el caso podría ser distinto, pero no me parece que tenga ella el interés que la ley requiere.